DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 	Claims 1-9 are pending. The drawing objection has been withdrawn due to the drawing amendment which removes reference characters 261, 262 from Figure 3, and adds a Prior Art designation to Figs. 1 and 3 (left). The indefiniteness rejection is withdrawn due to amendment.

Response to Arguments
Applicant’s arguments, see Remarks (pages 4-5), filed September 6, 2022, with respect to the 35 U.S.C. 102(a)(1) anticipation rejections of claims 1 and 9 by Beaujard (US 2015/0047370) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) anticipation rejection by Beaujard (US 2015/0047370) of claims 1 and 9 has been withdrawn. 
Applicant's arguments filed September 6, 2022 with respect to Williamson (GB 1,506,952 A) disclosing pocket P not being above a yoke (see page 5) have been fully considered but they are not persuasive. The structure of Williamson (including the pocket identified as P) is below a yoke (31, see Fig. 4) as recited in the claim 1, lines 7-8 with pockets… below each attachment yoke. As noted in the advisory action, the previous rejection is withdrawn due to addition recitations which overcomes the previous interpretation. However, under an alternative interpretation of pocket, Williamson anticipates claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (GB 1,506,952 A).
In regards to claim 1, Williamson discloses a turbomachine exhaust casing extending about an axis (not shown) and comprising: 
a hub (inner portion of 25, Fig. 2) extending about the axis; 
an external ferrule (29) comprising an internal surface and an external surface;
arms (24) which extend between the hub and the external ferrule,
attachment yokes (31) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (sockets surrounding balls 34 formed by 26, 27, Fig. 4) disposed on the internal surface of the ferrule (Fig. 4) and below each attachment yoke (Fig. 4), each pockets extending from the internal surface of the external ferrule in a radial direction toward the inside of the external ferrule (Fig. 4);
each said pocket surrounding a corresponding arm (24) radially disposed below each yoke (Figs. 3-4), each said arm extending from a corresponding pocket toward the hub (Figs. 3-4), each said pocket being configured to reinforce the yoke (note that the pockets are part of the support member 26 and are attached via plates 30 to reinforce the yoke, page 2, line 60-95);
a ring portion (outer portion of 25) which extends radially under the pockets (Fig. 2) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (25, Fig. 2), the pockets being radially disposed above the gas flow duct (Fig. 2).
In regards to claim 9, Williamson discloses a turbomachine (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Amnell (US 2016/0003099).
In regards to claim 2, Williamson discloses the ring portion, however does not disclose the ring portion comprises a plate provided with openings each surrounding each said arm.
Amnell discloses a plate (12) provided with openings each surrounding each said arm (15, par. 32, Fig. 4).
Williamson discloses the ring poriton forming a gas flow, however does not disclose the ring portion comprises a plate with openings each surrounding arm. Amnell, which is also directed to an exhaust casing (Amnell par. 43), discloses a plate with openings that enable radial elements to transfer loads therethrough and guide gas flow (Amnell pars. 31-32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Williamson by providing the ring portion comprises a plate provided with openings each surrounding one arm, as taught by Amnell, to enable the arms to transfer loads therethrough and to guide gas flow (Amnell pars. 31-32).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Myers (US Patent 4,993,918).
In regards to claim 3, Williamson discloses the ring portion, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one of said arms.
Myers discloses the ring portion comprises a first and second plate (68, 70), the first and second plates together delimiting openings (unlabeled in Fig. 5) each intended to surround one arm (16, Fig. 3).
Williamson discloses the ring portion forming a gas flow, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm. Myers, which is also directed to a turbine casing, discloses a first and second plate, the first and second plates together delimiting openings which facilitates assembly of the faring and enables a free floating fairing that permits radial expansion (Col. 2, lines 37-53). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Williamson by providing the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm, as taught by Myers, to facilitate assembly of the faring and enable a free floating fairing that permits radial expansion (Col. 2, lines 37-53).
In regards to claim 4, the modified casing Williamson comprises the plates are attached together, by means of riveting (see rivet holes Myers 74 which holds the fairing halves together, note that plates are attached to the fairing via flanges Myers 50, Myers Fig. 4).
In regards to claim 5, the modified casing Williamson comprises the first plate (Myers 68) is disposed upstream of the second plate (Myers Fig. 5).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952 A) in view of Beaujard (US Patent Application 2015/0047370).
In regards to claim 6, Williamson discloses a turbomachine assembly comprising, from upstream to downstream, in the direction of flow of the gas stream in the turbomachine; 
a turbine (15 comprising stage 20, Figs. 1-2) comprising a turbine casing;
an exhaust casing (see Fig. 2), as claimed in claim 1 (see above), the turbine casing being attached to the exhaust casing (Fig. 2);
a nozzle (17) comprising an upstream flange (Fig. 2), the nozzle being attached to the exhaust casing between the upstream flange of the nozzle and a downstream flange of the exhaust casing (Fig. 2).
Williamson does not disclose comprising the turbine with a downstream attachment flange, and said exhaust casing comprising an upstream attachment flange with the turbine casing being attached to the exhaust casing between the downstream flange of the turbine casing and the upstream flange of the exhaust casing.
Beaujard discloses a turbine casing (6) with a downstream attachment flange (6A), and an exhaust casing (5) comprising an upstream attachment flange (5A) with the turbine casing being attached to the exhaust casing between the downstream flange of the turbine casing and the upstream flange of the exhaust casing (Fig. 3).
Williamson discloses a turbomachine assembly, however does not disclose a flanged connection in between the turbine casing and the exhaust casing. Beaujard, which is also directed to a turbomachine with a casing connection, discloses a flanged connection that adapts to axial expansion of an external casing member to improve management of expansion (par. 26). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Williamson, by providing the turbine with a downstream attachment flange, and said exhaust casing comprising an upstream attachment flange with the turbine casing being attached to the exhaust casing between the downstream flange of the turbine casing and the upstream flange of the exhaust casing, as taught by Beaujard, to provide a flanged connection that adapts to axial expansion of an external casing member to improve management of expansion (Beaujard par. 26).
In regards to claim 7, the modified assembly of Williamson comprises the ring portion (Beaujard 5) is attached, upstream by clamping between the upstream flange (Beaujard 5A) of the exhaust casing and the downstream flange (Beaujard 6A) of the turbine casing (Beaujard Fig. 3).
In regards to claim 8, the modified assembly of Williamson (with flanged connection in Williamson Fig. 2 modified by Beaujard) comprises the ring portion (Beaujard 5) is attached, downstream by clamping between the downstream flange (Beaujard 5B) of the exhaust casing and the upstream flange (Beaujard 7A) of the nozzle (Beaujard Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

10/24/2022


/Christopher Verdier/Primary Examiner, Art Unit 3745